Citation Nr: 0008829	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-20 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder, 
diagnosed as epilepsy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1993.  

This matter arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  A seizure disorder, now diagnosed as epilepsy, existed 
prior to the veteran's active service.  

2.  There is no competent medical evidence that a seizure 
disorder was incurred in or aggravated by the veteran's 
period of active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a seizure 
disorder, diagnosed as epilepsy, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In deciding a claim based upon 
aggravation, but after having determined the presence of the 
pre-existing condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this regard, temporary or intermittent flare-ups 
of the pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

However, the threshold question which must be answered in 
this case, is whether the veteran has submitted a well-
grounded claim for service connection.  The veteran has the 
"burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In the present case, the veteran contends that while he 
suffered from a seizure prior to entering service, which was 
similar in symptomatology to the seizure he experienced in 
service, service connection for a seizure disorder, diagnosed 
as epilepsy, is nonetheless warranted.  The veteran bases his 
assertion of the fact that he was not diagnosed with epilepsy 
until shortly after his entry into service.  A review of the 
veteran's service medical records shows that on the report of 
his service entrance physical examination, the veteran denied 
having experienced any seizure or seizure-like disorders.  In 
March 1993, the veteran was admitted for treatment after 
losing consciousness following a morning muster aboard his 
ship.  He was noted to have been unconscious for 
approximately five minutes followed by 10 to 45 minutes of 
postictal confusion.  The veteran reported no aura or 
incontinence.  The veteran was diagnosed as having sustained 
a generalized tonic clonic seizure.  At the time of his 
treatment, the veteran acknowledged that he had experienced a 
single seizure shortly before entering service in May 1992.  
The pre-service seizure was characterized as a tonic clonic 
event and probable postictal state of approximately 30 
minutes duration with an aura.  During his treatment, veteran 
was not noted to have experienced any further episodes.  
However, an EEG examination conducted during his admission 
was significant for multiple epileptiform discharges.  In 
addition, following his discharge from the naval hospital, 
the veteran experienced two-to-three episodes of probable 
seizures, manifested by alteration of consciousness and a 
postictal state, but without incontinence or tonic clonic 
seizure activity.  

The veteran was ultimately diagnosed with a seizure disorder 
which was determined to have existed prior to his enlistment 
into the Navy.   A recommendation attached to the treatment 
summary indicates that the veteran had what was characterized 
as an epileptic disorder, and that the limitations imposed 
due to this disability would render him unfit for further 
duty.  The veteran was subsequently discharged from the 
service.  

Contemporaneous clinical treatment records dating from 
February 1986 through April 1996, and initially submitted 
with the veteran's claim for service connection, show that he 
was seen after experiencing seizures in October 1995 and in 
April 1996.  The records noted a prior history of seizures, 
and indicated that the veteran was then currently taking 
medication for his seizure disorder.  The seizures the 
veteran experienced prior to and during service were not 
addressed.  

Treatment records dated in May and June 1992, prior to the 
veteran's entry into service, show that in May 1992, the 
veteran was admitted to a private hospital after having 
experienced a seizure.  The physician's report of the 
incident indicates that the veteran had a prior history of a 
seizure disorder, and that he had experienced one such 
incident during childhood.  The nurse's note to the treatment 
report indicates that the veteran lost consciousness, and 
experienced confusion afterwards.  A post treatment note 
indicates that the veteran had attended his senior high 
school prom and had been awake for most of the previous 
night.  After arriving at his home, the veteran reportedly 
collapsed in the street.  However, no clonic activity was 
indicated.  The treating physician concluded with an initial 
impression of tonic episode and loss of consciousness 
consistent with a generalized seizure.  The physician 
observed that whether the seizure was secondary to ingestion, 
sleep deprivation, or represented a primary seizure disorder 
was unknown at that time.  CT scans of the veteran's head 
were negative.  EEG results were significant for a spike and 
polyspike discharge early into the recording which were 
repeated on several other occasions.  The EEG report, dated 
in May 1992, and signed by Marvin H. Rorick, M.D., contained 
Dr. Rorick's interpretation that the EEG abnormality, 
consisting of the generalized polyspike and slow wave 
activity, was paroxysmal in nature, and was highly consistent 
with an epileptiform disorder.  A treatment note dated in 
June 1992 contains a diagnosis of a probable seizure 
disorder, and indicates that the veteran was to continue 
taking Dilantin following his discharge, and was not to drive 
or to engage in dangerous activities until cleared by a 
physician.  

The veteran underwent a VA rating examination in September 
1996.  The report of that examination shows that the veteran 
reported having experienced a seizure accompanied by 
unconsciousness while mustering for duty on board his ship in 
March 1993.  He went on to describe the events surrounding 
the seizure and his symptoms as noted above.  In addition, 
the examiner noted the facts and circumstances surrounding 
the veteran's pre-service seizure, and noted that the veteran 
had been diagnosed with epilepsy in service.  However, the 
veteran denied having been told that the pre-service incident 
had in fact been a seizure, but rather that he had been 
advised that the episode was due to lack of sleep.  The 
veteran also reported having taken Dilantin since the in-
service seizure in March 1993, and indicated that he had 
experienced seizures since that time.  The examiner concluded 
with a diagnosis that the veteran suffered from epilepsy.  
She went on to state that the disorder clearly existed prior 
to service.  The examiner explained that the single seizure 
episode prior to service was insufficient to warrant a 
diagnosis of epilepsy, but after the seizure episode in 
service, such a diagnosis was supported.  With respect to the 
question of whether the veteran's diagnosed epilepsy had been 
aggravated by his active service, the examiner offered that 
the only aggravating factor would be physiologic stress such 
as sleep deprivation.  However, she went on to state that 
there was no evidence that such physiologic stress would 
affect the underlying condition, but rather, would only 
increase the likelihood that a single seizure would occur.  
She continued that it was likely that the veteran's seizures 
in the Navy were purely a progression of the ongoing 
condition, and were not an acute manifestation or attribute 
to a new cause.  

The veteran and his mother appeared at a personal hearing 
before a Hearing Officer at the RO in April 1998, and 
testified that the veteran had experienced a seizure just 
prior to entering service, which was diagnosed as having been 
the result of a lack of sleep, and that he had been sent away 
"with a clean bill of health."  He stated that he was not 
diagnosed with epilepsy until after entering service.  He 
also indicated that he had advised his recruiter of the pre-
service seizure, and that the recruiter documented the 
episode.  The veteran stated that his first in-service 
seizure occurred some two and one half months after his entry 
into service.  Following the seizure on the flight deck of 
his ship, the veteran stated that he was taken directly to 
the hospital whereupon tests and medication including 
Dilantin were administered.  He stated that he was taking 
Dilantin every day.  The veteran offered that his in-service 
seizures could have been triggered by exposure to extreme 
heat, but that he was not fully certain what had caused the 
seizures.  The veteran stated that he was given an honorable 
medical discharge due to the seizures, and that he had 
experienced several seizures since service.  According to the 
veteran, he did not have any evidence of a seizure disorder 
prior to entering the military, that any seizure incurred 
prior to service was the result of lack of sleep, and that 
his military service had permanently aggravated his seizures.  

The veteran's mother testified that she believed that the 
veteran's seizure disorder should be service connected 
because he had no real problems with such a disorder prior to 
entering service.  The veteran's mother stated that boot camp 
had been very stressful for the veteran, and that he 
experienced a great deal of stress on the job, including 
exposure to extreme heat in the machinery spaces aboard ship.  

The Board has reviewed the foregoing, and concludes that the 
veteran's seizure disorder existed prior to his active 
service, and that he has not submitted evidence of a well-
grounded claim for service connection for a seizure disorder, 
diagnosed as epilepsy.  The veteran and his mother have 
consistently maintained that his pre-service seizure was 
incurred as a result of a lack of sleep, and that he was 
never advised that he had a seizure disorder, per se, before 
entering service.  However, the Board finds that a review of 
the treatment records dated in May and June 1992 directly 
contraindicates these assertions.  

As noted, a physician's report dated in May 1992, and written 
at or around the time of or contemporaneous with the 
veteran's admission for his pre-service seizure disorder, 
includes the entry that the veteran had a prior history of a 
seizure disorder, and that he had one episode of a seizure as 
a child.  The treatment records note that the veteran's lack 
of sleep was a possible trigger of his seizure disorder, but 
was by no means listed as the ultimate diagnosis.  Rather, 
the contemporaneous EEG report results were noted to be 
consistent with an epileptiform disorder.  The discharge 
summary contains the diagnosis of probable seizure disorder, 
and the physician's note indicated that the veteran had been 
advised to continue taking Dilantin.  The Board observes, 
then, that the veteran had been taking medication for 
seizures prior to entering service in September 1992.  

The post-service clinical treatment records show that the 
veteran had experienced a number of seizures following 
service, including a grand mal seizure in October 1995.  
However, aside from noting the presence of this disability, 
and aside from noting a history as reported by the veteran, 
these records fail to include any medical opinion that the 
veteran had a seizure disorder that had either been incurred 
in or aggravated by his active service.  

The examiner who conducted the September 1996 rating 
examination does not appear to have had access to the 
contemporaneous clinical treatment records dating from the 
time the veteran experienced his pre-service seizure in May 
1992, as these records were not obtained until April 1998.  
However, even without the records which showed EEG results 
consistent with an epileptiform disorder, a diagnosis of 
probable seizure disorder, and prescriptions for Dilantin, 
the examiner concluded that the veteran's seizure disorder 
clearly existed prior to service, given his reported 
symptoms.  She further offered that the primary reason that 
the veteran had not been diagnosed with epilepsy until 
entering service, was that a single episode of a seizure was 
an insufficient basis upon which to render such a diagnosis.  
She also concluded that lack of sleep was a potential factor 
in triggering seizures, but that such would not affect the 
underlying disorder.  The examiner stated that it was 
unlikely that the veteran's active service had aggravated his 
seizure disorder, and that the seizures he had experienced in 
service were a likely normal progression of the disorder.  

The Board finds that such evidence overwhelmingly shows that 
the veteran's seizure disorder, diagnosed as epilepsy, 
existed prior to service, and that it was not aggravated by 
his active service.  As noted, there is no medical opinion of 
record to suggest otherwise.  In addition, lay statements and 
testimony by the veteran and his mother that the veteran's 
currently diagnosed seizure disorder or epilepsy was incurred 
in or aggravated by service do not constitute medical 
evidence.  As laypersons lacking in medical training and 
expertise, the veteran and his mother are not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of 
medical evidence which overwhelmingly contraindicates the 
veteran's contentions, and due to the lack of any supporting 
medical evidence to suggest service incurrence or 
aggravation, the Board must find that his claim for service 
connection for a seizure disorder, diagnosed as epilepsy, is 
not well grounded.  The veteran's appeal must therefore be 
denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
seizure disorder, diagnosed as epilepsy.  The Board has not 
been made aware of any additional relevant evidence that is 
available which could serve to well ground the veteran's 
claim.  In the absence of a well-grounded claim, the Board 
has no duty to assist the veteran in the development of 
evidence with respect to this claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the elements necessary to complete a 
well-grounded claim for service connection for a seizure 
disorder, diagnosed as epilepsy.  See Robinette, 8 Vet. App. 
at 73.  

The Board further recognizes that this matter is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits 
while the Board has found his claim to be not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a seizure disorder, diagnosed as 
epilepsy, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


